
	

113 SRES 115 ATS: Commending the heroism, courage, and sacrifice of Sean Collier, an officer in the Massachusetts Institute of Technology Police Department, Martin Richard, an 8-year-old resident of Dorchester, Massachusetts, Krystle Campbell, a native of Medford, Massachusetts, Lu Lingzi, a student at Boston University, and all the victims who are recovering from injuries caused by the attacks in Boston, Massachusetts, including Richard Donohue, Jr., an officer in the Massachusetts Bay Transportation Authority Transit Police Department.
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 115
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Ms. Warren (for herself,
			 Mr. Cowan, Mr.
			 Reid, Mr. McConnell,
			 Mr. Alexander, Ms. Ayotte, Ms.
			 Baldwin, Mr. Barrasso,
			 Mr. Baucus, Mr.
			 Begich, Mr. Bennet,
			 Mr. Blumenthal, Mr. Blunt, Mr.
			 Boozman, Mrs. Boxer,
			 Mr. Brown, Mr.
			 Burr, Ms. Cantwell,
			 Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mr. Coats, Mr.
			 Coburn, Mr. Cochran,
			 Ms. Collins, Mr. Coons, Mr.
			 Corker, Mr. Cornyn,
			 Mr. Crapo, Mr.
			 Cruz, Mr. Donnelly,
			 Mr. Durbin, Mr.
			 Enzi, Mrs. Feinstein,
			 Mrs. Fischer, Mr. Flake, Mr.
			 Franken, Mrs. Gillibrand,
			 Mr. Graham, Mr.
			 Grassley, Mrs. Hagan,
			 Mr. Harkin, Mr.
			 Hatch, Mr. Heinrich,
			 Ms. Heitkamp, Mr. Heller, Ms.
			 Hirono, Mr. Hoeven,
			 Mr. Inhofe, Mr.
			 Isakson, Mr. Johanns,
			 Mr. Johnson of Wisconsin,
			 Mr. Johnson of South Dakota,
			 Mr. Kaine, Mr.
			 King, Mr. Kirk,
			 Ms. Klobuchar, Ms. Landrieu, Mr.
			 Lautenberg, Mr. Leahy,
			 Mr. Lee, Mr.
			 Levin, Mr. Manchin,
			 Mr. McCain, Mrs. McCaskill, Mr.
			 Menendez, Mr. Merkley,
			 Ms. Mikulski, Mr. Moran, Ms.
			 Murkowski, Mr. Murphy,
			 Mrs. Murray, Mr. Nelson, Mr.
			 Paul, Mr. Portman,
			 Mr. Pryor, Mr.
			 Reed, Mr. Risch,
			 Mr. Roberts, Mr. Rockefeller, Mr.
			 Rubio, Mr. Sanders,
			 Mr. Schatz, Mr.
			 Schumer, Mr. Scott,
			 Mr. Sessions, Mrs. Shaheen, Mr.
			 Shelby, Ms. Stabenow,
			 Mr. Tester, Mr.
			 Thune, Mr. Toomey,
			 Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Warner, Mr. Whitehouse,
			 Mr. Wicker, and Mr. Wyden) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Commending the heroism, courage, and
		  sacrifice of Sean Collier, an officer in the Massachusetts Institute of
		  Technology Police Department, Martin Richard, an 8-year-old resident of
		  Dorchester, Massachusetts, Krystle Campbell, a native of Medford,
		  Massachusetts, Lu Lingzi, a student at Boston University, and all the victims
		  who are recovering from injuries caused by the attacks in Boston,
		  Massachusetts, including Richard Donohue, Jr., an officer in the Massachusetts
		  Bay Transportation Authority Transit Police Department.
	
	
		Whereas, in the aftermath of the deadly bombings that
			 occurred on Patriots’ Day, April 15, 2013, during the running of the 117th
			 Boston Marathon, the residents of Massachusetts and the people of the United
			 States witnessed the incredible bravery, dedication, and sacrifice of law
			 enforcement officers, first responders, and citizen heroes;
		Whereas Sean Collier of Wilmington, Massachusetts, an
			 officer in the Massachusetts Institute of Technology (referred to in this
			 preamble as MIT) Police Department, gave his life in the line of
			 duty, the ultimate sacrifice;
		Whereas Officer Sean Collier was protecting the students
			 of MIT when he was killed as he sat in his police cruiser;
		Whereas Officer Sean Collier was known by his family,
			 friends, and co-workers as a generous, kind, friendly, and devoted individual
			 and officer;
		Whereas the people of the United States join with the
			 family of Officer Sean Collier, the MIT community, and the residents of
			 Massachusetts in mourning the loss of Officer Sean Collier, a dedicated,
			 hardworking, and respected young police officer;
		Whereas the people of the United States remember Martin
			 Richard, an 8-year-old boy from Dorchester, Massachusetts;
		Whereas Martin Richard loved to play sports and draw
			 pictures, and was dearly loved by his family, friends, classmates, and
			 community;
		Whereas the people of the United States will always
			 remember and strive to live by the poignant and powerful message from Martin
			 Richard: No more hurting people. Peace.;
		Whereas the people of the United States remember Krystle
			 Campbell, who grew up in Medford, Massachusetts and attended every Boston
			 Marathon since she was a young girl;
		Whereas Krystle Campbell will be remembered as a selfless
			 and caring person who was always there for others;
		Whereas the people of the United States are inspired by
			 Krystle Campbell and her kind act of caring for her grandmother, who was
			 recovering from an operation;
		Whereas the people of the United States remember Lu
			 Lingzi, who came to the United States from China to study statistics at Boston
			 University;
		Whereas, on the morning of the Boston Marathon on April
			 15, 2013, Lu Lingzi posted on a social media site that she was enjoying her
			 day;
		Whereas Lu Lingzi is a reminder of our common humanity,
			 and that senseless acts of terrorism, such as the bombings that occurred during
			 the running of the Boston Marathon, are crimes that have no borders;
		Whereas Richard Donohue, Jr., an officer in the
			 Massachusetts Bay Transportation Authority Transit Police Department, worked a
			 shift at the Boston Marathon on Monday, April 15, 2013, and was wounded early
			 in the morning on Friday, April 19, 2013, when he raced to assist officers from
			 the MIT and City of Cambridge Police Departments as they pursued the Boston
			 Marathon bombing suspects in Watertown, Massachusetts;
		Whereas, during the ensuing shootout with the Boston
			 Marathon bombing suspects, Officer Richard Donohue, Jr., and other officers,
			 acting with complete disregard for their own safety, withstood a barrage of
			 gunfire and explosives unleashed by the suspects;
		Whereas, during the shootout with the Boston Marathon
			 bombing suspects, Officer Richard Donohue, Jr., was seriously wounded by a
			 bullet that nearly took his life;
		Whereas Officer Richard Donohue, Jr., is recovering from
			 his injuries and remains in critical but stable condition; and
		Whereas the people of the United States pray for all the
			 people who were wounded during the attacks, and pledge to assist them in any
			 way possible to help them recover from their injuries: Now, therefore, be
			 it
		
	
		That it is the sense of the Senate
			 that—
			(1)the people of the
			 United States honor the memories of Officer Sean Collier, Martin Richard,
			 Krystle Campbell, and Lu Lingzi, and express deep condolences to their families
			 and friends;
			(2)Officer Sean
			 Collier and Officer Richard Donohue, Jr., represent the best of Massachusetts
			 and of law enforcement;
			(3)the people of the
			 United States convey profound gratitude and prayers for a complete recovery to
			 Officer Richard Donohue, Jr., and to all of the other victims who are
			 recovering from injuries caused by the attacks in Boston, Massachusetts;
			(4)the service and
			 sacrifice of Officer Sean Collier and Officer Richard Donohue, Jr., will never
			 be forgotten by the residents of Massachusetts or the people of the United
			 States, and will forever serve as an example of incredible bravery and
			 sacrifice; and
			(5)the people of the
			 United States express thanks to the men and women of law enforcement in the
			 United States for their unwavering determination, courage, and resolve to bring
			 to justice the people responsible for the bombings that occurred during the
			 running of the 117th Boston Marathon.
			
